 Case 1:20-cv-00470-RGA Document 9 Filed 04/27/20 Page 1 of 5 PageID #: 100




                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF DELAWARE


BARBARA BROWN, derivatively on behalf
of ANADARKO PETROLEUM
CORPORATION and OCCIDENTAL
PETROLEUM CORPORATION,

                        Plaintiff,

              v.

R.A. WALKER, ROBERT G. GWIN,
ROBERT P. DANIELS, ERNEST A.
                                                  Case No. 1:20-cv-470-RGA
LEYENDECKER, ANTHONY R. CHASE,
DAVID CONSTABLE, PAULETT
EBERHART, PETER J. FLUOR, JOSEPH W.
GORDER, JOHN R. GORDON, SEAN
GOURLEY, MARK MCKINLEY and ERIC
D. MULLINS,

                        Defendants,

              – and –

ANADARKO PETROLEUM
CORPORATION and OCCIDENTAL
PETROLEUM CORPORATION,

                        Nominal Defendants.


                          STIPULATION AND [PROPOSED] ORDER

              WHEREAS, the Complaint in this action (the “Derivative Action”) was filed on

April 3, 2020, and nominal defendants Occidental Petroleum Corporation and Anadarko Petroleum

Corporation (together, the “Nominal Defendants”) were served on April 6, 2020;
  Case 1:20-cv-00470-RGA Document 9 Filed 04/27/20 Page 2 of 5 PageID #: 101




                   WHEREAS, Counsel for Nominal Defendants have accepted service on behalf of

all Individual Defendants 1;

                   WHEREAS, a securities class action styled Georgia Firefighters’ Pension Fund v.

Anadarko Petroleum Corp., et al., No. 4:20-cv-576 (S.D. Tex.) (Atlas, J.) (the “Securities Class

Action”) was filed on February 19, 2020 and is currently pending before the U.S. District Court

for the Southern District of Texas, Houston Division;

                   WHEREAS, pursuant to Fed. R. Civ. P. 12, the Nominal Defendants’ time to

answer or otherwise respond to the Complaint in this Derivative Action is currently April 27, 2020;

                   WHEREAS, the Securities Class Action and this Derivative Action contain

overlapping allegations, assert overlapping claims and name some of the same defendants; and

                   WHEREAS, in light of the similarities between this Derivative Action and the

earlier-filed Securities Class Action, to conserve the parties’ and judicial resources, the parties to

this Derivative Action agree that all proceedings and deadlines in this Derivative Action, including

discovery and Defendants’ 2 obligation to answer or respond to the Complaint, should be stayed

pending resolution of a forthcoming motion to dismiss the complaint in the Securities Class

Action;

                   IT IS HEREBY STIPULATED AND AGREED, by and between the attorneys for

the undersigned parties to this Derivative Action, as follows:




    1
      “Individual Defendants” means R.A. Walker, Robert G. Gwin, Robert P. Daniels, Ernest A. Leyendecker,
Anthony R. Chase, David Constable, Paulett Eberhart, Peter J. Fluor, Joseph W. Gorder, John R. Gordon, Sean
Gourley, Mark Mckinley and Eric D. Mullins.
     2
         “Defendants” means the Individual Defendants and the Nominal Defendants.

                                                        2
 Case 1:20-cv-00470-RGA Document 9 Filed 04/27/20 Page 3 of 5 PageID #: 102




       1.      All proceedings and deadlines in this Derivative Action, including the filing of

pleadings, motion practice and any discovery, shall be stayed pending resolution of the

forthcoming motion to dismiss the complaint in the Securities Class Action;

       2.      Subject to applicable federal or local rules, any party to this Derivative Action may

cause the stay to be lifted upon thirty (30) days’ written notice via email to the undersigned

counsel;

       3.      Counsel for the Nominal Defendants in this Derivative Action agree to promptly

notify counsel for Plaintiff if any other derivative action is served on any of the Defendants based

on the same or substantially similar facts as those in the Complaint in this Derivative Action (a

“Substantially Similar Derivative Action”);

       4.      Counsel for Nominal Defendants in this Derivative Action further agree to

promptly notify counsel for Plaintiff if the plaintiff in any Substantially Similar Derivative Action

declines to agree to a stay of proceedings of at least the same duration as the stay established

through this Stipulation and Order or if contested motion practice begins;

       5.      Counsel for Nominal Defendants in this Derivative Action further agree not to

oppose including Plaintiff in any mediation of the Securities Class Action or any Substantially

Similar Derivative Action; in the event that any other party opposes including Plaintiff in said

mediation, counsel for Nominal Defendants agree to hold a mediation with counsel for Plaintiff at

or about the same time;

       6.      Counsel for Nominal Defendants in this Derivative Action further agree, during the

pendency of the stay, to promptly provide Plaintiff with the same discovery, if any, provided to

plaintiffs in the Securities Class Action, as well as the same documents, if any, produced in a

Substantially Similar Derivative Action or to a shareholder who makes a books and records



                                                 3
 Case 1:20-cv-00470-RGA Document 9 Filed 04/27/20 Page 4 of 5 PageID #: 103




demand based on the same or substantially similar facts as those in the Complaint in this Derivative

Action;

          7.   Plaintiff may amend her complaint during the stay;

          8.   Defendants expressly preserve, and do not waive, any and all rights, defenses and

objections in this Derivative Action and any other matter, including but not limited to failure to

adequately plead demand futility and

          9.   Plaintiff expressly preserves, and does not waive, any and all rights and claims.




                                                 4
 Case 1:20-cv-00470-RGA Document 9 Filed 04/27/20 Page 5 of 5 PageID #: 104




IT IS SO ORDERED:

Dated:
                                      Hon. Richard G. Andrews
                                      United States District Judge

STIPULATED TO AND APPROVED BY:

April 27, 2020

PHILLIPS, GOLDMAN, MCLAUGHLIN RICHARDS, LAYTON & FINGER, P.A.
& HALL, P.A.
/s/ Megan C. Haney                    /s/ John D. Hendershot
John C. Phillips, Jr. (#110)          John D. Hendershot (#4178)
Megan C. Haney (#5016)                One Rodney Square
1200 North Broom Street               920 North King Street
Wilmington, DE 19806                  Wilmington, DE 19801

Tel: (302) 655-4200                   Tel: (302) 651-7700
jcp@pmhdelaw.com                      hendershot@rlf.com
mch@pmhdelaw.com

Counsel for Plaintiff Barbara Brown   Counsel for Nominal Defendants Occidental
                                      Petroleum Corporation and Anadarko Petroleum
                                      Corporation

Of Counsel:                           Of Counsel:
THE BROWN LAW FIRM, P.C.              CRAVATH, SWAINE & MOORE LLP
Timothy W. Brown (pro hac vice)       Daniel Slifkin (pro hac vice pending)
240 Townsend Square                   Benjamin Gruenstein (pro hac vice pending)
Oyster Bay, NY 11771                  Worldwide Plaza
Tel: (516) 922-5427                   825 Eighth Avenue
Fax: (516) 344-6204                   New York, NY 10019
                                      Tel: (212) 474-1000
Counsel for Plaintiff Barbara Brown   Fax: (212) 474-3700

                                      Counsel for Nominal Defendants Occidental
                                      Petroleum Corporation and Anadarko Petroleum
                                      Corporation




                                       5
